NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



HARVEY L. LINEN, DOC #493480,              )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )         Case No. 2D16-3691
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Howard L. Dimmig, II, Public Defender,
and Keith W. Upson, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.


SLEET, Judge.

             Harvey L. Linen challenges his convictions and sentences for felony

leaving the scene of a crash with injury and misdemeanor leaving the scene of a crash

with property damage in circuit court case number 15-CF-011658 and the resulting

revocation of his probation in circuit court case number 10-CF-004623. Because
Linen's two convictions are based on true inconsistent verdicts, we must reverse Linen's

conviction and sentence for leaving the scene of a crash with property damage.

However, we affirm Linen's conviction for leaving the scene of a crash with injury and

the resulting revocation of probation without further comment.

              Both of the charged offenses arose from an automobile accident in which

Linen twice rear-ended a vehicle driven by his wife. The second impact caused the

victim to lose control of her car, veer off the roadway, and strike a utility pole.

Thereafter, Linen lost control of his truck, and it landed on its side near the victim's car.

Linen left the scene of the crash on foot. As a result of the crash, the victim suffered

bodily injury and her car sustained property damage. At trial, the jury found Linen guilty

of both leaving the scene of a crash with injury and leaving the scene of a crash with

property damage.

                     As a general rule, inconsistent jury verdicts are
              permitted in Florida. Inconsistent verdicts are allowed
              because jury verdicts can be the result of lenity and
              therefore do not always speak to the guilt or innocence of
              the defendant. . . .

                      This Court has recognized only one exception to the
              general rule allowing inconsistent verdicts. This exception,
              referred to as the "true" inconsistent verdict exception,
              comes into play when verdicts against one defendant on
              legally interlocking charges are truly inconsistent. . . . [T]rue
              inconsistent verdicts are "those in which an acquittal on one
              count negates a necessary element for conviction on
              another count."

State v. Powell, 674 So. 2d 731, 732-33 (Fla. 1996) (citations omitted) (quoting

Gonzalez v. State, 440 So. 2d 514, 515 (Fla. 4th DCA 1983)).

              Here, the jury found Linen guilty of violating sections 316.027(2)(a) and

316.061(1), Florida Statutes (2015). Section 316.027(2)(a) provides as follows:



                                             -2-
              The driver of a vehicle involved in a crash occurring on
              public or private property which results in injury to a person
              other than serious bodily injury shall immediately stop the
              vehicle at the scene of the crash, or as close thereto as
              possible, and shall remain at the scene of the crash until he
              or she has fulfilled the requirements of s. 316.062. A person
              who willfully violates this paragraph commits a felony of the
              third degree, punishable as provided in s. 775.082, s.
              775.083, or s. 775.084.

And section 316.061(1) provides:

              The driver of any vehicle involved in a crash resulting only in
              damage to a vehicle or other property which is driven or
              attended by any person shall immediately stop such vehicle
              at the scene of such crash or as close thereto as possible,
              and shall forthwith return to, and in every event shall remain
              at, the scene of the crash until he or she has fulfilled the
              requirements of s. 316.062. A person who violates this
              subsection commits a misdemeanor of the second degree,
              punishable as provided in s. 775.082 or s. 775.083.

(Emphasis added.)

              The evidence presented at trial established that Linen willfully left the

scene of a crash and that the victim suffered both physical injury to her person and

property damage to her vehicle. As such, the evidence supports the jury's finding of

guilt as to the leaving the scene with injury charge. But because the plain language of

section 316.061(1) allows for a conviction under that section when the crash results only

in property damage, a jury finding that the crash resulted in physical injury to the victim

necessarily negates that required element of section 316.061(1); in other words, if the

crash resulted in physical injury, it cannot have resulted only in property damage. See

Peterson v. State, 775 So. 2d 376, 377-78 (Fla. 4th DCA 2000) ("The jury's finding of

guilt for leaving the scene of an accident with injuries negated a necessary element of

the other crime, leaving the scene of a 'crash resulting only in damage to a vehicle.' ").

Accordingly, the jury's guilty verdicts on both offenses are true inconsistent verdicts.

                                            -3-
             We therefore reverse Linen's conviction for the misdemeanor offense.1

See id. at 378. But we affirm the conviction for felony leaving the scene of a crash

resulting in injury and the revocation of Linen's probation in case number 10-CF-

004623.2

             Affirmed in part; reversed in part.


VILLANTI and ATKINSON, JJ., Concur.




             1Although Linen did not raise this argument in the trial court, because
Linen was convicted of an offense where an essential element could not be proven, the
error is fundamental. See Proctor v. State, 205 So. 3d 784, 789 (Fla. 2d DCA 2016).
             2Itis clear from the record before us that the inclusion of the misdemeanor
on Linen's Criminal Punishment Code scoresheet did not affect the sentences imposed
on the felony count and in case number 10-CF-004623.
                                           -4-